     Case 5:21-cv-00561-JGB-KK Document 1 Filed 03/31/21 Page 1 of 5 Page ID #:1




 1   TRACY L. WILKISON
 2   Acting United States Attorney
     BRANDON D. FOX
 3   Assistant United States Attorney
 4   Chief, Criminal Division
     STEVEN R. WELK (CBN 149883)
 5   Assistant United States Attorney
 6   Chief, Asset Forfeiture Section
       312 North Spring Street, 14th Floor
 7
       Los Angeles, California 90012
 8     Telephone: (213) 894-6166
 9     Facsimile: (213) 894-0142
       E-mail: Steven.Welk@usdoj.gov
10
   Attorneys for Plaintiff
11 UNITED STATES OF AMERICA
12                       UNITED STATES DISTRICT COURT
13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                            EASTERN DIVISION

15 UNITED STATES OF AMERICA,                 )   ED CV NO. 21-00561
                                             )
16          Plaintiff,                       )   VERIFIED COMPLAINT FOR
                                             )   FORFEITURE
17                     v.                    )
                                             )
18 $725,540.00 IN U.S. CURRENCY,             )   [21 U.S.C. 881(a)(6); 18 U.S.C.
                                             )   981(a)(1)(C)]
19            Defendant.                     )
                                             )
20                                           )      [D.E.A.]
                                             )
21
22         The United States of America brings this claim against the defendant
23 $725,540.00 in U.S. currency (“defendant currency”), and alleges as follows:
24                         JURISDICTION AND VENUE
25         1.    This is a civil forfeiture action brought pursuant to 21 U.S.C.
26 § 881(a)(6) and 18 U.S.C. § 981(a)(1)(C).
27       2.     This court has jurisdiction over the matter under 28 U.S.C. §§ 1345
28 and 1355.


                                             1
     Case 5:21-cv-00561-JGB-KK Document 1 Filed 03/31/21 Page 2 of 5 Page ID #:2




 1         3.       Venue lies in this district pursuant to 28 U.S.C. § 1395(b).
 2                                PERSONS AND ENTITIES
 3         4.       The plaintiff is the United States of America.
 4         5.       The defendant is $725,540.00 in U.S. currency seized from Brandy
 5   Nicole Mizner-Klearman (“Mizner-Klearman”) and Jordan Barnett (“Barnett”) in
 6   Fontana, California on June 3, 2020, during a traffic stop near the Southbound I-15
 7   Duncan Canyon Road off-ramp of a black 2018 Honda Accord registered to
 8   Mizner-Klearman.
 9         6.       The interests of Mizner-Klearman, Barnett and Courtney Hale
10   (“Hale”) may be adversely affected by these proceedings.
11         7.       The defendant is in the custody of United States Marshals Service,
12   where it shall remain subject to this Court’s jurisdiction during the pendency of
13   this action.
14                           FACTS SUPPORTING FORFEITURE
15         8.       On June 3, 2020, the Los Angeles Field Division (“LADF”) Riverside
16 District Office (“RDO”) Task Force Group 2 (“TF-2”), with the assistance of the
17 Fontana Police Department (“FPD”) Narcotics Unit and Task Force Officer Tyler
18 Pope were conducting surveillance of Interstate 15 (“I-15”) in the Dale Evans
19 Parkway area of Apple Valley, California. During the course of the surveillance,
20   the investigators saw a black 2018 Honda Accord bearing Georgia license plate
21   RVB2203 (the “Accord”) travelling southbound on I-15 at the Dale Evans
22   Parkway. The investigators initiated mobile surveillance on the Accord.
23         9.       Having already noted that the Accord was missing a front license
24   plate (in violation of the California Vehicle & Safety Code), investigators further
25   observed that the Accord was traveling at a speed of 85 miles per hour in an 65
26   miles per hour zone and initiated a traffic stop for violation of Vehicle & Safety
27   Code Section 22350. FPD Officer Mario Martinez (“Martinez”) initiated the
28


                                                2
     Case 5:21-cv-00561-JGB-KK Document 1 Filed 03/31/21 Page 3 of 5 Page ID #:3




1    traffic stop and the Accord pulled over on the Southbound I-15 Duncan Canyon
2    Road off-ramp in Fontana, California.
3          10.    FPD Officer Martinez identified Mizner-Klearman and Barnett,
4    respectively, as the driver and passenger by their Georgia and Ohio driver’s
5    licenses. Both confirmed that they were not California residents and gave Officer
6    Martinez verbal consent to search the Accord. In the course of that search, Officer
7    Martinez noticed signs that he believed were indications that one or more after-
8 market hidden compartments had been installed in the Accord. Specifically, there
9    were signs that the carpet had been tampered with, the front seats were wobbling,
10   and the floorboards sounded hollow when knocking against them. Officer
11   Martinez knew that the installation of hidden compartments in vehicles is a
12   common method used by traffickers of narcotics and narcotics proceeds in an
13   attempt to avoid detection of illegal activity by members of law enforcement.
14         11.    Officer Martinez, having formed a reasonable belief that the vehicle
15   contained evidence of illegal drug trafficking activity, decided to impound the
16   vehicle for further inspection, and informed Mizner-Klearman and Barnett that the
17   Accord was being towed to the FPD in order to continue the investigation, which
18   was to include the application of proper tools to inspect the vehicle without
19   damaging it. Mizner-Klearman appeared nervous and upset. Both Mizner-
20   Klearman and Barnett denied knowledge of anything illegal and any hidden
21   compartments in the Accord and disclaimed ownership of any narcotics, U.S.
22   Currency, or firearms that might be present. Mizner-Klearman and Barnett were
23   given a ride to a nearby shopping center, where they were released with their
24   personal belongings. The Accord was towed to the FPD.
25         12.    A subsequent search of the Accord at the FPD resulted in the
26   discovery of two hidden compartments in the Accord, one each in the driver’s and
27   front passenger’s floor panels. Inside both compartments were heat sealed bundles
28   of U.S. Currency, with the total constituting the defendant currency ($725,540.00).


                                              3
     Case 5:21-cv-00561-JGB-KK Document 1 Filed 03/31/21 Page 4 of 5 Page ID #:4




 1   Law enforcement removed and seized the defendant currency. The packaging and
 2 bundling of the defendant currency (i.e., the use of heat sealing), like the use of
 3 hidden compartments, is consistent with common practices of couriers of proceeds
 4 of drug trafficking.
 5         13.    Based on the above, plaintiff alleges that the defendant currency
 6 represents or is traceable to proceeds of illegal narcotics trafficking, or was
 7 intended to be used in one or more exchanges for a controlled substance or listed
 8 chemical, in violation of 21 U.S.C. § 841, et seq. The defendant currency is
 9 therefore subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).
10         WHEREFORE, plaintiff United States of America prays that:
11         (a)    due process issue to enforce the forfeiture of the defendant currency;
12         (b)    due notice be given to all interested parties to appear and show cause
13 why forfeiture should not be decreed;
14         (c)    that this Court decree forfeiture of the defendant currency to the
15 United States of America for disposition according to law; and
16         (d)    for such other and further relief as this Court may deem just and
17 proper, together with the costs and disbursements of this action.
18
19 DATED: March 31, 2021             TRACY L. WILKISON
20                                   Acting United States Attorney
                                     BRANDON D. FOX
21                                   Assistant United States Attorney
                                     Chief, Criminal Division
22
23                                         /s/ Steven R. Welk
                                     STEVEN R. WELK
24                                   Assistant United States Attorney
                                     Chief, Asset Forfeiture Section
25
26                                   Attorneys for Plaintiff
                                     UNITED STATES OF AMERICA
27
28


                                               4
     Case 5:21-cv-00561-JGB-KK Document 1 Filed 03/31/21 Page 5 of 5 Page ID #:5




 1                                    VERIFICATION
 2         I, Heja Rosebiani, hereby declare that:
 3         1.     I am a Special Agent with the Drug Enforcement Administration and
 4   am familiar with this investigation.
 5         2.     I have read the above Verified Complaint for Forfeiture and know its
 6   contents. It is based upon my own personal knowledge and reports provided to me
 7   by other law enforcement agents, which I believe to be reliable.
 8         3.     Everything contained in the Complaint is true and correct, to the best
 9   of my knowledge and belief.
10         I declare under penalty of perjury that the foregoing is true and correct.
11         Executed March , 2021 in 5LYHUVLGH California.
12                                                    Digitally signed by HEJA
                                     HEJA
13                                                    ROSEBIANI
                                                      Date: 2021.03.31 14:27:02
                                     ROSEBIANI        -07'00'
14
                                     HEJA ROSEBIANI
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              5
